Citation Nr: 0212157	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post arthroscopic surgery, right knee, anterior cruciate 
instability, with moderate impairment from anteroposterior 
instability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased disability rating 
degenerative joint disease, right knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased disability rating calluses 
and plantar warts, left foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for 
calluses and plantar warts, right foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from May 1980 to May 1992.  

These claims initially came before the Board of Veterans' 
Appeals (the Board) on appeal from an August 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in 
pertinent part, granted the veteran's claims of entitlement 
to service connection for a right knee disability and 
assigned a 10 percent evaluation, and granted service 
connection for calluses on both feet, evaluated as 
noncompensably disabling.  In January 1998, the Board 
remanded the claims.  

By a rating decision issued in June 2002, the Detroit, 
Michigan RO assigned a 20 percent disability rating for 
status post arthroscopic surgery, anterior cruciate 
instability and assigned a separate 10 percent disability 
evaluation for degenerative joint disease of the veteran's 
right knee.  The RO also increased the evaluation for 
calluses and plantar warts of the left foot to 10 percent and 
the evaluation for calluses and plantar warts of the right 
foot to 10 percent.  The Detroit, Michigan, RO, which now has 
jurisdiction of the claims file, has returned the claims to 
the Board for further appellate review. 



Additional comments

In the June 2002 rating decision, the RO awarded a temporary 
total disability evaluation under 38 C.F.R. § 4.30 from 
August 25, 1998 to October 31, 1998.  The record before the 
Board does not reflect that the veteran has disagreed with 
that award, although the Board also notes that the time 
allowed by statute for timely disagreement with the June 2002 
rating decision has not yet expired.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In his March 1994 substantive appeal, the veteran requested a 
Travel Board hearing.  However, by a January 1996 statement 
signed by the veteran, he clarified his hearing request, 
stating that he did not want a Travel Board hearing.  This 
statement is a valid withdrawal of the request for a hearing 
before the Board, and appellate review may proceed.  
38 C.F.R. § 20.703(e) (2001).


FINDINGS OF FACT

1.  The veteran's service-connected status post arthroscopic 
surgery, right knee is currently manifested by complaints and 
findings of instability and has been described as productive 
of moderate impairment.  There is no significant evidence of 
functional loss due to pain and there was no evidence of 
weakened movement, excess fatigability, or incoordination.

2.  The veteran's service-connected degenerative joint 
disease, right knee, is currently manifested by x-ray 
evidence of degenerative changes of the right knee.  Range of 
motion was from zero degrees of extension to 135 degrees of 
flexion without pain during the December 1999 VA examination, 
confirmed by the examiner in April 2002 after study of 
clinical records. 

3.  The veteran's manifestations of service-connected 
calluses and plantar warts, right foot, are manifested by a 
mildly tender callus at the great toe and a non-tender callus 
on the dorsum of the fourth toe.

4.  The veteran's manifestations of service-connected 
calluses and plantar warts, left foot, are manifested by 
moderately tender calluses at the base of the great toe, at 
the top of the second toe over the dorsum, and underneath the 
third metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected right knee, anterior cruciate 
instability status post arthroscopic surgery are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.70, 4.71a, 
Diagnostic Code 5257 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.70, 4.71a, Diagnostic Codes 5003, 5060, 5061 
(2001).

3.  The criteria for disability rating in excess of 10 
percent for service-connected calluses and plantar warts, 
right foot, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.118, Diagnostic Codes 7803, 7819 (2001).

4.  The criteria for a disability rating in excess of 10 
percent for service-connected calluses and plantar warts, 
left foot, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.118, Diagnostic Codes 7803, 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence contends that his service-connected 
disabilities are more severely disabling than the current 
evaluations assigned for those disabilities reflect.

In the interest of clarity, the Board will initially discuss 
whether this case been properly developed for appellate 
purposes, in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA) in November 2000, which 
this case was in appellate status.  Law and regulations 
generally pertaining to the issues on appeal will then be 
briefly reviewed.  The Board will then address the issues on 
appeal.  For the sake of convenience and to avoid redundancy, 
the Board will discuss the two service-connected knee 
disabilities together.  This will be followed by a discussion 
of the two service-connected foot disabilities.  

The VCAA

The Board notes that, during the pendency of these claims, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002) was enacted.  Under the provisions of the VCAA, VA has 
a duty to notify a claimant of any information and any 
medical or lay evidence not previously provided that is 
necessary to substantiate the claim, and also has a duty to 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  
Regulations implementing the VCAA have been published.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.

The veteran was advised of the criteria for a the evaluation 
assigned under each diagnostic code, and of the criteria for 
a higher evaluation under each diagnostic code, and of 
criteria for evaluation under other potentially applicable 
diagnostic codes, by a February 1994 statement of the case 
(SOC), and was advised of the evidence associated with the 
claims file and of the evidence lacking to meet the criteria 
for a higher evaluation, by a supplemental SOC (SSOC) issued 
in December 1995, and by SSOCs issued in October 1996 and in 
August 1997.  

The evidence, as well as criteria under additional rating 
codes, and additional relevant evaluation considerations, was 
summarized in the Board's January 1998 Remand.  The June 2002 
rating decision set forth the criteria for assignment of the 
various levels of disability evaluation under each of the 
potentially applicable diagnostic codes, and explained how 
the evidence met or failed to meet the criteria.  In 
addition, the veteran was specifically advised of the 
enactment of VCAA and of its provisions by letters dated in 
December 2000 and in June 2002.  

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

Duty to assist

In general, the statute and regulation provide that VA will 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159.  

The veteran has been afforded multiple VA examinations, 
including in 1992, 1994, 1996, 1997, 1999.  In addition, the 
record was reviewed and a VA medical opinion was provided in 
April 2002.  The veteran identified private medical evidence, 
and the RO obtained the identified evidence, with the 
exception of one item of evidence which was sought 
unsuccessfully.  The veteran was notified of the outcome of 
that request.  The veteran was afforded the opportunity to 
provide testimony, and he testified at a personal hearing. 

The Board finds that the numerous notifications to the 
veteran of the criteria for an increased evaluation, the 
opportunities afforded him to identify or submit evidence, 
the multiple VA examinations, and the correspondence to him 
advising him of the evidence required and the status of his 
claim, have satisfied the requirements of the VCAA.  The 
Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence to substantiate his claims.  
There is no reasonable possibility that further assistance to 
the veteran would aid in substantiating his claims, as all 
potentially relevant evidence identified by the veteran at 
his personal hearing or in written statements has been 
obtained, except as noted above.  As no identified evidence 
remains outstanding, it would be fruitless to provide the 
veteran with additional notice as to the types of evidence he 
is responsible for obtaining or assistance VA will provide in 
obtaining evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under the circumstances presented in this case, further 
development would serve no useful purpose.  Accordingly, the 
Board will proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where a veteran has disagreed with an initial evaluation 
assigned following an original grant of service connection, 
it is possible for the veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, a practice known as 
"staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In this case, the veteran submitted claims for service 
connection for a right knee disorder and for plantar warts 
and calluses on both feet shortly after his May 1992 service 
discharge.  In an August 1992 rating decision, service 
connection was granted for status post right knee injury.  As 
noted in the Introduction, that disability was recently been 
separately evaluated as 10 percent disabling for degenerative 
joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
and 20 percent disabling for anterior cruciate instability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In August 
1992, service connection was also granted for plantar warts 
and calluses; subsequently, 10 percent evaluations have been 
assigned for each foot.  Since the veteran timely disagreed 
with and submitted a timely substantive appeal of those 
initial evaluations, staged ratings must and will be 
considered.

Specific rating criteria will be addressed below in 
connection with the Board's discussion of the specific issues 
on appeal.

Standard of review

After the evidence has been assembled, the Board must 
evaluate the entire record.  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 4.3.  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  The Board must also determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).






CONTINUED ON NEXT PAGE


1.  Entitlement to an increased disability rating for status 
post arthroscopic surgery, right knee, anterior cruciate 
instability, with moderate impairment from anteroposterior 
instability, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased disability rating 
degenerative joint disease, right knee, currently evaluated 
as 10 percent disabling.


Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Service medical records disclose that the veteran initially 
injured his knee in 1983.  Arthroscopy was performed in 
February 1991.

At the time of a VA examination in July 1992, the veteran 
reported chronic pain in the right knee on weight bearing and 
with walking.  The examiner described the veteran's carriage, 
posture, and gait as normal.  There was no evidence of 
swelling, tenderness, or limitation of motion.  Scars from 
previous arthroscopy were observed.  Radiologic examination 
of the knees disclosed no significant pathology.  The 
examiner concluded that the veteran had residuals of right 
knee injury, post arthroscopy.  Muscle strength in all 
extremities was described as good.

On VA examination conducted in July 1994, the veteran 
reported occasional knee pain.  He stated he was not seeing a 
physician for joint pain and reported that his joint pain 
symptoms were aggravated by the weather.  The veteran had 
full range of motion.  His gait was normal.  VA clinical 
records dated in October 1994 reflect that the veteran 
complained of right knee pain for the last four days.  There 
was no effusion.  There was tenderness over the anterior 
joint line medially.  The joint was described as stable.

Orthopedic consultation in May 1995 disclosed that the knee 
ligaments were intact. Range of motion of the right knee was 
normal.  The examiner concluded that the veteran had mild 
degenerative joint disease of the right knee.

At a personal hearing conducted in August 1996, the veteran 
testified that he had regular swelling and pain after a day 
at work.  He testified that he wore an elastic brace 
occasionally but not daily.  He stated that he could hear the 
knee "pop" daily, and testified that it had buckled on 
occasion.  He testified that the pain and swelling was 
increasing and he had to guard himself to keep the knee from 
"falling out."  At this hearing, the veteran submitted a 
letter from Federal Bureau of Prisons, United States 
Department of Justice, which was dated in July 1993 and which 
indicated that the veteran had not been accepted for a 
position as a correctional officer because a physical 
revealed that his prior surgeries of the right knee had less 
than optimal outcomes.  The letter noted that, due to 
instability of the veteran's right knee, he could not meet 
the functional requirements of crawling and kneeling required 
for the employment.  [Following remand of the claim by the 
Board in January 1998, the RO attempted to obtain the 
examination on which the July 1993 letter was based, but that 
examination report was no longer available.  The veteran was 
so informed.]

On VA examination conducted in September 1996, the veteran 
had full extension to 0 degrees and flexion to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  The ligaments were intact.  
There was no joint line pain.  The veteran was able to stand 
on his toes and heels and he was also able to squat.  There 
was no swelling, deformity, or other impairment.  Radiologic 
examination of the right knee was interpreted as showing mild 
deformity of the lateral femoral condyle consistent with an 
old healed fracture; there was no post-traumatic arthritis.

On VA examination conducted in July 1997, there was no 
obvious swelling or deformity of the right knee.  The 
veteran's extension was to 0 degrees and flexion was to 135 
degrees.  The ligaments were intact.  The veteran had 
bilateral joint line pain.  Radiologic examination of the 
right knee disclosed degenerative joint disease.

Private clinical records dated in October 1997 reflect that 
the veteran worked at a post office, standing on concrete 
floors, working in 10-hour shifts up to 60 hours per week.

On private examination conducted March 6, 1998, the veteran 
complained of instability with any twisting motion.  He 
reported that the right knee would slip in and out without 
warning.  He denied locking or episodes of actually falling.  
The veteran had full range of motion of the right knee.  
There was mild effusion.  There was a positive Lachman and 
positive pivot shift sign.  There was patellar grind.  
Weight-bearing radiologic examination showed early 
degenerative changes.  The examiner concluded that the 
anterior cruciate ligament was deficient.

By a statement dated in September 1998, S.H.K., MD, indicated 
that, on August 25, 1998, the veteran underwent arthroscopic 
surgery which confirmed a chronic tear of the anterior 
cruciate ligament and a bucket handle tear of the medial 
meniscus and a complex tear involving the posterior horn of 
the lateral meniscus with degenerative changes in both the 
lateral compartment and the patella.  Anterior cruciate 
ligament reconstruction and partial excision of the bucket 
handle tear of the medial meniscus and a partial meniscectomy 
of the lateral meniscus were performed.

Private outpatient treatment records dated in October 1998 
reflect that the veteran was cleared to return to work 
following rehabilitation subsequent to anterior cruciate 
ligament reconstruction.  The veteran stated that the knee 
was popping but did not hurt.  Lachman testing was negative.  
He was advised not to engage in competitive sports.

VA outpatient records dated in May 1999 reflect that the 
veteran had full range of motion of the knees bilaterally and 
there was no effusion.  On VA outpatient treatment June 6, 
1999, the veteran stated that his knee hurt to a range of 6 
or 7 (on a scale of 10) with standing and walking.  Use of a 
brace was recommended.  
In July 1999, the veteran sought mental health treatment for 
"stress."  He reported that his stresses were knee pain and 
interpersonal conflicts with his supervisor, because he was 
no longer able to work 10 to 12-hour shifts due to service-
connected disability.  A few days later, the veteran 
returned, complaining of knee pain.  He was using an 
immoblizer.  Outpatient clinical records dated in August 1999 
reflect that the veteran sought treatment for increased knee 
pain for four days.  He stated he was unable to go to work.  
The knee was in an immobilizer.  In October 1999, the veteran 
reported that the right knee was giving way, but denied 
locking.  Range of motion was from 0 to 120 degrees.  

On VA examination conducted in December 1999, the veteran had 
pain near the middle of the right knee.  He reported that the 
right knee still felt "loose".  The veteran used a knee brace 
because otherwise that he would give out "every now and 
then."  The veteran had a normal heel-toe gait.  He was able 
to squat to 90 degrees with a complaint of pain in the right 
knee.  He was also able to walk on tiptoes.  There was no 
effusion.  Alignment of the knee was normal.  Anteroposterior 
movement was loose and Lachman test was positive.  There was 
no objective evidence of pain on active or passive range of 
motion from zero degrees of extension to 135 degrees of 
flexion.  The examiner opined that the right knee was 
moderately impaired by anteroposterior instability.  The 
examiner also opined that the assistive device, the knee 
brace, was mildly restrictive and impaired the veteran 
functionally to only a mild extent.  According to the 
examiner, there was no significant evidence of functional 
loss due to pain and there was no evidence of weakened 
movement, excess fatigability, or incoordination.  In an 
addendum dated in April 2002, the VA examiner indicated that 
recent clinical records had been reviewed and did not change 
the conclusion of the December 1999 examination.

Rating criteria

When the RO awarded the veteran service connection for a 
right knee disability, that disability was characterized as 
status post right knee injury, and was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, the diagnostic code 
used to evaluate symptomatic semilunar cartilage after 
removal.  A December 1995 rating decision recharacterized the 
service-connected right knee disability as status post right 
knee injury with degenerative joint disease and assigned 
Diagnostic Codes 5010 and 5257 for evaluation of that 
disability.  

The Board notes that, where a veteran has knee instability or 
subluxation which is evaluated under Diagnostic Code 5257, a 
separate, compensable evaluation may be assigned if the 
veteran also has degenerative joint disease which may be 
evaluated under Diagnostic Code 5003.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  In this case, as noted in the Introduction 
to this decision, the RO has granted service connection for 
right knee degenerative joint disease, and has assigned a 
separate, compensable evaluation under Diagnostic Code 5003.   
Specifically, the June 2002 rating decision awarded separate 
evaluations of 20 percent for anterior cruciate ligament  
instability with moderate impairment under Diagnostic Code 
5257 and 10 percent for degenerative joint disease under 
Diagnostic Code 5003.  

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in 38 C.F.R. Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to ensure that its decisions are equitable.  
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, state that degenerative arthritis 
established by X- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5003 further states that, where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees. When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned. When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable. Diagnostic Code 5260 (2001).

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees. When extension is limited to 15 
degrees, a 20 percent evaluation is assignable. When limited 
to 10 degrees, a 10 percent rating may be assigned. 
Diagnostic Code 5261 (2001).

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion. See 38 C.F.R. § 4.71, Plate 
II (2000).

Analysis

Assignment of diagnostic codes

The Board has considered whether assignment of Diagnostic 
Code 5257 for evaluation of the veteran's status post 
arthroscopy right knee disability, or assignment of 
Diagnostic Code 5003 for evaluation of the veteran's DJD, is 
appropriate.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  

In this case, the objective evidence of instability, the 
current diagnosis assigned by treating providers, and 
demonstrated symptomatology, the Board finds that the 
disability attributable to status post arthroscopy is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and that Diagnostic Code 5003 is appropriate for 
evaluation of DJD.  The veteran has not contended that 
another diagnostic code would be more appropriate.  

The Board observes in passing that the maximum schedular 
evaluation under Diagnostic Code 5259, used to evaluate 
symptomatic removal of semilunar cartilage, is 10 percent, so 
application of that diagnostic code would not result in an 
increased evaluation in this case.  Diagnostic Code 5258 is 
used to evaluate disability due to a dislocated semilunar 
cartilage that has not been removed, and thus is not 
applicable here, since the veteran has had surgery to remove 
torn cartilage.  Similarly, the medical evidence establishes 
that the veteran does not have ankylosis of the knee, 
nonunion or malunion of the tibia and fibula, or any other 
impairment which could result in the application of a 
different diagnostic code.  

Schedular rating

(i.)  Diagnostic Code 5257

The veteran's right knee, status post arthroscopy, is 
evaluated as 20 percent disabling under Diagnostic Code 5257 
and additionally as 10 percent disabling under Diagnostic 
Code 5003.

The medical evidence of record has been carefully considered 
by the Board.
As discussed in greater detail in the factual background 
section above, the veteran's service-connected right knee 
disability is currently manifested by complaints and findings 
of instability and has been described as productive of 
moderate impairment by the recent VA examiner.  There is X-
ray evidence of degenerative changes of the right knee.  
Range of motion was from zero degrees of extension to 135 
degrees of flexion without pain during the December 1999 VA 
examination, confirmed by the examiner in April 2002 after 
study of clinical records.  According to the examiner, there 
was no significant evidence of functional loss due to pain 
and there was no evidence of weakened movement, excess 
fatigability, or incoordination.

Based on the medical evidence of record, the Board has 
concluded that the service-connected right knee arthroscopy 
surgery residuals are properly rated as 20 percent disabling 
under Diagnostic Code 5257, which is indicative of moderate 
disability.  "Moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." Webster's New World 
Dictionary, Third College Edition (1988) at 871.  The Board 
observes that "moderate" was the term used by the VA examiner 
to describe the veteran's disability.  This characterization 
appears to be consistent with the medical evidence of record.  
The veteran himself described only occasional giving way of 
his knee with some complaints of pain.  

There is no indication of severe instability described by the 
veteran or identified in the clinical records.  There are no 
findings of impaired muscle strength or muscle atrophy.  
There is no evidence of complaints or physical findings which 
are consistent with severe knee impairment, such as altered 
gait.  The veteran is able to squat to 90 degrees, although 
with pain.  He retains the ability to move his right leg 
against resistance without pain.  He continues to work full-
time for the Postal Service.  There is no evidence that the 
veteran has fallen due to right knee instability or that the 
knee brace is ineffective in stabilizing the knee.  

In short, the veteran's disability picture as whole is 
consistent with moderate, but not severe, impairment due to 
instability.  The veteran has pointed to no evidence which 
would support assignment of a 30 percent rating.  The 
preponderance of the evidence is against a finding that the 
veteran meets the criteria for a 30 percent evaluation under 
Diagnostic Code 5257.  Accordingly, a 20 percent disability 
rating and no higher is warranted under Diagnostic Code 5257.

(ii.)  Diagnostic Code 5003

Turning to the veteran's service-connected right knee 
arthritis, there is X-ray evidence of degenerative joint 
disease with little or any limitation of motion.  Indeed, the 
most recent clinical records demonstrate almost full range of 
right knee motion.  Compensable disability ratings under 
Diagnostic Code 5260 or 5261 are therefore not warranted.  
Applying the criteria contained in Diagnostic Code 5003, 
discussed above, a 10 percent disability rating is warranted 
for X-ray evidence of arthritis with noncompensable 
limitation of motion.  Diagnostic Code 5260 provides a 20 
percent evaluation where flexion is limited to 30 degrees.  
However, the evidence establishes that the veteran retained 
flexion in excess of 100 degrees on all examinations since he 
submitted the claim underlying this appeal.  Diagnostic Code 
5261 provides a 20 percent evaluation where extension is 
limited to 15 degrees.  However, the evidence establishes 
that the veteran retained extension limited by no more than 5 
degrees on any examination.  Thus, the veteran does not meet 
the criteria for an evaluation in excess of 10 percent under 
any applicable limitation of motion diagnostic code.  

The Board observes in passing that an evaluation in excess of 
10 percent for DJD, by the terms of Diagnostic Code 5003, 
requires evidence of involvement of two or more major joints, 
or requires that the DJD be evaluated as compensable under a 
diagnostic code based on limitation of motion.  The evidence 
in this case discloses no involvement of any other major 
joint other than the right knee, and as discussed above 
limitation of motion of the knee is not compensable.

DeLuca considerations

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Thus, 
consideration of pain and functional loss does not serve as a 
basis for an evaluation in excess of 20 percent under 
Diagnostic Code 5257.  

With respect to diagnostic Code 5003, recent medical evidence 
shows no significant evidence of functional loss due to pain, 
and there was no evidence of weakened movement, excess 
fatigability or incoordination.  A disability rating in 
excess of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is accordingly not 
warranted.

Fenderson considerations

(i.)  Diagnostic Code 5257

Findings of mild impairment on VA examinations in 1992, 1994, 
and 1995 are consistent with the veteran's testimony at his 
1996 hearing that he was not under medical care for his right 
knee at that time.  An October 1997 private clinical record 
reflects that the veteran worked 10-hour shifts, and was 
working up to 60 hours per week.  This evidence weighs 
heavily against a finding of more than slight disability.  No 
other medical evidence is available prior to a private 
examination conducted on March 6, 1998.

The report of the March 1998 private examination reveals a 
change in the veteran's disability picture, with moderate 
disability due to instability, and objective signs of 
instability confirming the veteran's subjective report of 
instability with any twisting motion.  

The veteran's disability picture again changed in August 
1998, when the veteran underwent surgery for treatment of the 
right knee disability.  As noted above, a temporary total 
disability evaluation has been assigned during the period of 
the veteran's surgery and convalescence, and that award is 
not before the Board on appeal.  

The Board has concluded that different evaluations are 
appropriate, based on changes in the veteran's disability 
picture.  Prior to March 6, 1998, the assignment of a 10 
percent disability rating was appropriate, since as discussed 
above only mild disability was identified.  After March 6, 
1998, a 20 percent disability rating is warranted.  The Board 
notes that this represents a change in the previously 
assigned rating, which included a 10 percent rating from 
November 1, 1998 to December 13, 1999.  For reasons stated 
above, the Board concludes that the veteran's overall 
disability picture became worse as of the March 6, 1998 
examination.

(ii.)  Diagnostic Code 5003

As discussed above, under Diagnostic Code 5003, the criteria 
for a 10 percent evaluation for degenerative joint disease 
requires objective evidence of arthritis established by x-ray 
findings.  Radiologic examination conducted in 1992 disclosed 
no pathology of the right knee, and an x-ray of the right 
knee in September 1996 was negative.  The first X-ray 
evidence of DJD was on July 11, 1997, based on x-rays done at 
the Salisbury VA Medical Center on that date.  The Board is 
in agreement with the effective date of July 11, 1997 
assigned by the RO for the 10 percent rating for DJD under 
Diagnostic Code 5003.

Extraschedular rating

The RO, in August 1997 and June 2002 SSOCs, concluded that an 
extraschedular evaluation was considered but was not 
warranted.  The Court has held that the question of an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996); see also VAOPGCPREC 6-96.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The evidence does not show that the veteran's disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Specifically, the record demonstrates that the veteran has 
required one hospitalization for his post-arthroscopy 
anterior cruciate instability during the ten years since his 
service discharge.  The veteran has worked full time, except 
for a period associated with that surgery, for which a 
temporary total disability rating has been assigned.  
Although the veteran reports some difficulties in the 
performance of employment duties related to his anterior 
cruciate instability, the record does not reveal that the 
veteran's disability has markedly interfered with his 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Moreover, there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or 
unusual.  The veteran's examination and medical treatment 
records have been described in detail above, and these 
contain no statement from any examiner that the veteran's 
right knee disability is in any way out of the ordinary 
clinically.

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none.  Accordingly, 
an extraschedular evaluation is not warranted.


3.  Entitlement to an increased disability rating calluses 
and plantar warts, left foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased disability rating for 
calluses and plantar warts, right foot, currently evaluated 
as 10 percent disabling.

Factual background

During service, the veteran was treated for calluses on 
numerous occasions.

On VA examination conducted in July 1992, the veteran 
reported that calluses on the bottom of his feet caused some 
pain when he walked.  The examiner noted that the veteran had 
calluses on the plantar surface of each foot under the ball 
of the foot.  The examiner did not specifically describe the 
number of growths on each foot, but described only one 
location on each foot where the growths were noted. 

At a personal hearing conducted in August 1996, the veteran 
testified that he had several calluses and went to a VA 
facility once every 90 days to have them trimmed down.  He 
testified that it became painful to walk on the calluses 
again within about a month.  He testified that he had 
attempted to use supports but these seemed to increase rather 
than decrease pain from the calluses.  He testified that the 
callus growth was about the same on each foot.

On VA examination conducted in September 1996, the veteran 
had a callus on the right foot at the medial aspect of the 
first metatarsal head.  No other callus was seen on the right 
foot.  On the left foot, there was a small callus over the 
metatarsal head as well as a small plantar wart of the second 
toe and at the base of the fourth metatarsal.  There was no 
deformity.  The veteran's gait was normal.  He was able to 
rise up on his toes and heels without difficulty.  The 
examiner concluded that the veteran had minor calluses on the 
medial aspect of the first metatarsophalangeal (MP) joints 
bilaterally and plantar warts on the fourth metatarsal and 
second toe, left foot.

VA foot clinic records dated from April 1996 to October 1996 
reflect that calluses were trimmed, but do not describe the 
number or location of growths trimmed.

On VA examination conducted in July 1997, the veteran 
complained that his feet bothered him.  A plantar wart was 
noted at the first metatarsal joint of the left foot and one 
at the first metatarsal joint of the right foot, plantar 
surface, and another was present on the fourth left 
metatarsal head.  The examiner concluded that the veteran had 
plantar warts of the great toes bilaterally and of the left 
fourth toe.

Private clinical records dated in October 1997 disclose that 
the veteran complained of painful calluses on the great toes 
bilaterally and at the left first metatarsophalangeal joint, 
among other disorders of the feet.  There were thickened 
hyperkeratoses on the great toes, bilaterally.  There was a 
thickened hyperkeratosis under the left fourth metatarsal 
(submet 4), and one on the right fifth digit.

On VA examination conducted in December 1999, the veteran 
complained of calluses on both feet and reported that they 
were sore on walking or standing.  The veteran had one small 
callus underneath the first toe of the right foot which was 
mildly tender.  There was also one callus on the dorsum of 
the fourth toe which was not tender.  Examination of the left 
foot disclosed tenderness on the callus underneath the third 
metatarsal.  There was also callus near the base of the first 
toe and at the top of the second toe over the dorsum.  The 
veteran the examiner noted that there was moderate tenderness 
of the calluses on the left foot.  The examiner concluded 
that the calluses were moderately tender on the left foot and 
mildly tender on the right.  There was no evidence of 
ulceration.  In an addendum dated in April 2002, the VA 
examiner indicated that recent clinical records had been 
reviewed and did not change the conclusion of the December 
1999 examination.





Rating criteria

The veteran's calluses and plantar warts of the right foot 
and calluses and plantar warts of the left foot are evaluated 
by analogy under 38 C.F.R. § 4.118, Diagnostic Codes 7819 and 
7803.  A 10 percent evaluation has been assigned for each 
foot.  

Diagnostic Code 7819 provides the criteria for evaluation of 
benign skin growths, specifying that the growths are 
evaluated under the rating codes for scars.  Diagnostic Code 
7803, in turn, provides a 10 percent rating for superficial, 
poorly nourished scars with repeated ulceration.  A 10 
percent evaluation, the evaluation the veteran is currently 
assigned for each foot, is the maximum schedular evaluation 
provided under Diagnostic Code 7803.  

The Board notes that the regulation at 38 C.F.R. § 4.118 has 
been revised, and the revised regulation became effective 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  A 
revised regulation, if more favorable to the veteran, must be 
applied to a pending claim, but may be applied only from the 
effective date of the regulation, and not for any period 
prior to the effective date.  See 38 U.S.C.A. § 5110; see 
also VAOPGCPREC 3-2000 (2000).  

The revision to 38 C.F.R. § 4.118 does not change Diagnostic 
Codes 7803, 7804, or 7805.  Diagnostic Code 7819 continues to 
provide that benign skin growths are evaluated under the 
criteria for scars, but a phrase has been added, to specify 
that the rating may be for disfigurement of the head, face, 
or neck (Diagnostic Code 7800) as well as for scars under 
Diagnostic Codes 7801 to 7805, or may be evaluated based on 
limitation of function.  It is clear that these revisions do 
not change the outcome in this case.  There is obviously no 
disfigurement of the head, face, or neck, so Diagnostic Code 
7800 is not applicable.  With respect to Diagnostic Code 
7805, the revised regulation merely makes clear what has 
heretofore been VA's practice, that it to rate scars based on 
limitation of function where such is appropriate.  The Board 
will consider limitation of function below.

The Board additionally notes that the criteria for evaluation 
of scars under Diagnostic Code 7804 has been changed from 
"tender and painful" to "painful" as the sole criterion.  

Analysis

As noted by the Board above, the veteran's calluses and 
plantar warts are rated as 10 percent disabling for each foot 
under Diagnostic Code 7803.  This is the maximum disability 
rating allowed under that diagnostic code.  

With respect to other potentially applicable diagnostic 
codes, Diagnostic Code 7804 [painful scars] would not avail 
the veteran since, the maximum rating available under that 
diagnostic code is 10 percent.  The scars may be evaluated 
under Diagnostic Code 7805, which provides for rating scars 
based upon limitation of motion of the part affected.  In 
this case, the evidence does not reflect that the veteran's 
calluses and plantar warts limit the function of either foot.  
While the evidence reflects that the veteran does have 
limitation of motion of some toes on each foot, there are 
several clinically diagnosed foot disorders, including 
hammertoes, hallux valgus and metatarsus adductus 
bilaterally, to which such limitations are attributed.  See, 
in particular, the report of the December 1999 VA 
examination.  The veteran accordingly does not meet the 
criteria for a compensable evaluation under Diagnostic Code 
7805 for disability of either foot.

In short, the currently assigned disability rating of 10 
percent for each foot is the maximum rating available under 
the circumstances here presented.  The Board observes in 
passing that DeLuca considerations are not applicable in this 
situation.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Fenderson considerations

The Board has considered whether staged ratings should be 
assigned for the veteran's right and left foot disabilities.  
However, the RO has assigned 10 percent evaluations for the 
entire period from May 12, 1992.  As discussed above, this  
is the maximum rating available.  Staged evaluations are not 
warranted.  

Extraschedular consideration

The RO, in the June 2002 SSOC, concluded that an 
extraschedular evaluation was not warranted for the veteran's 
foot disabilities.  The Board has therefore considered 
whether the veteran's right and/or left foot disability 
warrants referral for extraschedular consideration.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual.  The 
veteran's examination and medical treatment records have been 
described in detail above, and these contain no statement 
from any examiner that the veteran's right or left foot 
disability or the bilateral foot disability in combination is 
in any way out of the ordinary clinically.  

There is no evidence of hospitalization for either to both 
foot disabilities.  With respect to employment, the evidence 
reflects that the veteran is able to use both feet for all 
normal activities, and there is no evidence of marked 
interference with employment due to the service-connected 
calluses and plantar warts.  The Board observes in passing 
that it has no reason to doubt that the veteran's calluses 
and plantar warts may at times interfere with his activities, 
including employment.  
However, such interference is recognized in the currently 
assigned 10 percent disability ratings.  See Moyer v. 
Derwinski, 2 Vet,. App. 289, 293 (1992);
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].     

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none.  Accordingly, 
an extraschedular evaluation is not warranted for either 
foot.


ORDER

A disability rating evaluation in excess of 10 percent for 
post arthroscopic surgery, right knee, anterior cruciate 
instability, with moderate impairment from anteroposterior 
instability is denied prior to March 6, 1998; a 20 percent 
disability rating is granted from March 6, 1998; the appeal 
is granted to this extent only.

A disability rating in excess of 10 percent for degenerative 
joint disease of the right knee is denied.  

A disability rating in excess of 10 percent for calluses and 
plantar warts, right foot, is denied.  

An disability rating in excess of 10 percent for calluses and 
plantar warts, left foot, is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

